Citation Nr: 0811130	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-07 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), from 
September 3, 2002, to February 2, 2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from February 3, 2005, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In December 2002, the veteran was granted service connection 
for PTSD and was assigned a 10 percent disability rating, 
effective from September 3, 2002.  A June 2007 increased the 
disability rating to 50 percent, effective February 3, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the veteran submitted a private 
examination report that indicates his PTSD has worsened 
severely since the June 2007 VA examination report.  The 
Board therefore believes that a new VA examination is 
warranted.

On remand, the AMC should take the opportunity to ensure the 
notice requirements of the Veterans Claims Assistance Act 
(VCAA), as recently clarified by the United States Court of 
Appeals for Veterans Claims (Court), have been satisfied.  
See Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 (Jan. 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).

2.  The veteran must be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his PTSD. The examiner must 
review the veteran's claims folder in 
conjunction with the examination, and 
review of the claims folder should be 
indicated in the examination report.  All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.

The examiner should specifically discuss 
the September 2007 private examination 
report and the prior VA examinations.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD. The examiner's report 
must describe the following: personal 
appearance and hygiene; mood; affect; 
speech; ability to understanding complex 
commands; judgment; abstract thinking; and 
orientation (spatial, time, and place).

The examiner must also address symptoms 
which are usually covered in a mental 
status evaluation including whether 
symptoms are mild or transient or 
controlled by continuous medication; 
anxiety, if any; suspiciousness, if any; 
panic attacks (frequency and duration), if 
any; extent of sleep impairment, if any; 
degree of memory loss or impairment, if 
any; disturbances of motivation and mood, 
if any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), if 
any; degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work- 
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.

The examiner should specifically discuss 
the impact, if any, that the veteran's 
PTSD has on his employability. The 
examiner should assign a numerical code 
under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.

A complete rationale for all opinions must 
be provided. If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3. The AMC must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that the 
appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. After the above has been completed, and 
after any other development that is deemed 
appropriate, the AMC must readjudicate the 
issue on appeal. If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case. The 
veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



